           Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 1 of 23




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

ROBERT G.,

                             Plaintiff,
v.                                                          5:19-CV-0576
                                                            (ML)
ANDREW SAUL,
Commissioner of Social Security Administration,

                        Defendant.
________________________________________

APPEARANCES:                                                OF COUNSEL:

Legal Aid Society of Mid-New York, Inc.                     ELIZABETH V. KRUPAR, ESQ.
 Counsel for the Plaintiff
221 South Warren Street, Suite 310
Syracuse, New York 13202

SOCIAL SECURITY ADMINISTRATION                              AMELIA STEWART, ESQ.
  Counsel for the Defendant                                 ARIELLA R. ZOLTAN, ESQ.
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203

MIROSLAV LOVRIC, United States Magistrate Judge

                                            ORDER

       Currently pending before the Court in this action, in which Plaintiff seeks judicial review

of an adverse administrative determination by the Commissioner of Social Security, pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3), are cross-motions for judgment on the pleadings.1 Oral

argument was heard in connection with those motions on July 27, 2020, during a telephone


       1
         This matter, which is before me on consent of the parties pursuant to 28 U.S.C. §
636(c), has been treated in accordance with the procedures set forth in General Order No. 18.
Under that General Order once issue has been joined, an action such as this is considered
procedurally, as if cross-motions for judgment on the pleadings had been filed pursuant to Rule
12(c) of the Federal Rules of Civil Procedure.
          Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 2 of 23




conference conducted on the record. At the close of argument, I issued a bench decision in

which, after applying the requisite deferential review standard, I found that the Commissioner’s

determination is not supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by Plaintiff in this appeal.

       After due deliberation, and based upon the Court’s oral bench decision, which has been

transcribed, is attached to this order, and is incorporated herein by reference, it is

       ORDERED as follows:

       1) Plaintiff’s motion for judgment on the pleadings (Dkt. No. 12) is GRANTED.

       2) The Commissioner’s determination that Plaintiff was not disabled at the relevant

times, and thus is not entitled to benefits under the Social Security Act, is VACATED.

       3) This matter is REMANDED to the Commissioner, without a directed finding of

disability, for further administrative proceedings consistent with this opinion and the oral bench

decision, pursuant to sentence four of 42 U.S.C. § 405(g).

       4) The Clerk of Court is respectfully directed to enter judgment, based upon this

determination, REMANDING this matter to the Commissioner for further administrative

proceedings consistent with this opinion and the oral bench decision, pursuant to sentence four

of 42 U.S.C. § 405(g) and closing this case.

Dated: August 4 , 2020
       Binghamton, New York

                                                       ____________________________________
                                                       Miroslav Lovric
                                                       United States Magistrate Judge
                                                       Northern District of New York




                                                   2
 Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 3 of 23



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
ROBERT G.,
                                   Plaintiff,

-v-                                     19-CV-576

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE MIROSLAV LOVRIC
                        July 27, 2020
           15 Henry Street, Binghamton, New York



For the Plaintiff:
(Appearance by telephone)

      LEGAL AID SOCIETY OF MID-NEW YORK, INC.
      221 South Warren Street
      Suite 310
      Syracuse, New York 13202
      BY: ELIZABETH V. KRUPAR, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      625 JFK Building
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: AMELIA STEWART, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 4 of 23

                          ROBERT G. v. SOCIAL SECURITY                      2


 1                (The Court and all parties present by telephone.

 2    Time noted:    10:16 a.m.)

 3                THE COURT:    So first, by way of introduction, this

 4    matter was referred to me, for all proceedings and entry of a

 5    final judgment, pursuant to the Social Security Pilot Program,

 6    here in the Northern District of New York, pursuant to General

 7    Order No. 18, also in accordance with the provisions of Title 28

 8    U.S.C. Section 636(c), and then additionally, Federal Rule of

 9    Civil Procedure 73, in the Northern District of New York, Local

10    Rule 73.1, and then lastly, the consent of the parties.        This

11    action involves judicial view of an adverse determination by the

12    Commissioner of Social Security, pursuant to 42, United States

13    Code, Sections 405(g) and 1383(c)(3).

14                In this appeal, I have reviewed the following:      The

15    Social Security Administrative Record and transcript found at

16    Docket No. 11, including the Administrative Law Judge's hearing

17    decision and transcript of oral hearing, and that's found at

18    Administrative Transcript -- which I'll refer to in these

19    proceedings simply by the letter T -- that's found at T. 12

20    through 28 and 154 to 194.      I've also reviewed the plaintiff's

21    brief at Docket No. 12, the defendant's brief at Docket No. 16,

22    and I also generally reviewed the other entries on the docket.

23    And then lastly, I have taken into consideration today's oral

24    arguments from the parties that was presented a few moments ago.

25                I find the procedural history of this case as


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 5 of 23

                          ROBERT G. v. SOCIAL SECURITY                             3


 1    follows:   The plaintiff filed for DIB benefits on January 29,

 2    2016, alleging disability beginning on May 29, 2015, see T. 15.

 3    The claim was denied initially on April 28, 2016, it can be

 4    found at T. 209 to 214.      On May 23, 2016, plaintiff requested a

 5    hearing before an Administrative Law Judge, see T. 15 and 216.

 6    The hearing was held in front of ALJ Kenneth Theurer on

 7    February 12, 2018, see T. 15 and also 154 to 194.          Additionally,

 8    Andrew Caporale, a vocational expert that I'll refer to as VE,

 9    also appeared and testified at the hearing.         On March 28, 2018,

10    the ALJ issued an unfavorable decision as to plaintiff, see T.

11    12 through 28.    The ALJ utilized the five-step process for

12    evaluating disability claims, see T. 15 through 24, and found

13    that plaintiff was not disabled from the alleged onset date

14    through the date of the decision, March 28th of 2018, because,

15    according to the ALJ, plaintiff was capable of performing jobs

16    that existed in significant numbers in the national economy, T.

17    23 to 24, see also 20 C.F.R. Section 404.1520(a)(4)(i)-(v)

18    describing the steps in the sequential evaluation.             See also 20

19    C.F.R. Section 404.1566(b), if the claimant can perform work in

20    the national economy, he is not disabled.

21                Plaintiff requested review of the hearing decision

22    before the Appeals Council on May 29, 2018, T. 277.            On

23    March 29, 2019, the Appeals Council denied the request for

24    review, T. 1 through 6, after which time the Commissioner's

25    determination became final and this appeal followed.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 6 of 23

                          ROBERT G. v. SOCIAL SECURITY                       4


 1                I want to generally state applicable law that I'm

 2    applying in reviewing this appeal.        First, the disability

 3    standard.   To be considered disabled, a plaintiff seeking

 4    disability insurance benefits, or SSI disability benefits, must

 5    establish that she is unable to engage in any substantial

 6    gainful activity by reason of any medically determinable

 7    physical or mental impairment which can be expected to result in

 8    death or which has lasted or can be expected to last for a

 9    continuous period of not less than 12 months, see 42 U.S.C.

10    Section 1382C(a)(3)(A).      In addition, the plaintiff's physical

11    or mental impairment or impairments must be of such severity

12    that he is not only unable to do previous work, but cannot,

13    considering his age, education, and work experience, engage in

14    any other kind of substantial gainful work which exists in the

15    national economy, regardless of whether such work exists in the

16    immediate area in which he lives, or whether a specific job

17    vacancy exists for him, or whether he would be hired if he

18    applied for work, see 42 U.S.C. Section 1382c(a)(3)(B).

19                The Commissioner uses a five-step process, set forth

20    in 20 C.F.R. Sections 404.1520 and 416.920, to evaluate

21    disability insurance and SSI disability claims.

22                First, these steps are as follows in summary:         First,

23    the Commissioner considers whether the claimant is currently

24    engaged in substantial gainful activity.         If he is not, the

25    Commissioner next considers whether the claimant has a severe


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 7 of 23

                          ROBERT G. v. SOCIAL SECURITY                       5


 1    impairment which significantly limits his physical or mental

 2    ability to do basic work activities.        If the claimant suffers

 3    such an impairment, the third inquiry is whether, based solely

 4    on medical evidence, the claimant has an impairment which meets

 5    or equals the criteria of an impairment listed in Appendix 1 of

 6    the regulations.     If the claimant has such an impairment, the

 7    Commissioner will consider him disabled without considering

 8    vocational factors such as age, education, and work experience.

 9    Assuming the claimant does not have a listed impairment, the

10    fourth inquiry is whether, despite the claimant's severe

11    impairment, he has the residual functional capacity to perform

12    his past work.    Finally, if the claimant is unable to perform

13    his past work, the Commissioner then determines whether there is

14    other work which the claimant can perform, see Berry v.

15    Schweiker, 675 F.2d 464 at 467, Second Circuit, 1982, see also

16    20 C.F.R. Sections 404.1520 and 416.920.

17                The plaintiff has the burden of establishing

18    disability at the first four steps.        However, if the plaintiff

19    establishes that her impairment prevents her from performing her

20    past work, the burden then shifts to the Commissioner to prove

21    the final step.

22                The second area of law that I have applied and keep

23    in mind is the scope of my review.        In reviewing a final

24    decision of the Commissioner, a court must determine whether the

25    correct legal standards were applied and whether substantial


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 8 of 23

                          ROBERT G. v. SOCIAL SECURITY                      6


 1    evidence supported the decision, see Selian v. Astrue, 708 F.3d

 2    406 at 417, Second Circuit, 2013, see also Brault v. Social

 3    Security Administration Commissioner, 683 F.3d 443 at 448,

 4    Second Circuit, 2012, additionally see 42 U.S.C. Section 405(g).

 5    Substantial evidence is such relevant evidence as a reasonable

 6    mind might accept as adequate to support a conclusion, see

 7    Talavera v. Astrue, 697 F.3d 145 at 151, Second Circuit, 2012.

 8    It must be more than a scintilla of evidence scattered

 9    throughout the administrative record.        However, this standard is

10    a very deferential standard of review, even more so than the

11    clearly erroneous standard, see Brault, 683 F.3d at 448.

12                To determine on appeal whether an ALJ's findings are

13    supported by substantial evidence, a reviewing court considers

14    the whole record, examining the evidence from both sides,

15    because an analysis of the substantiality of the evidence must

16    also include that which detracts from its weight, see Williams

17    on behalf of Williams v. Bowen, 859 F.2d 255 at 258, Second

18    Circuit, 1988.    However, a reviewing court may not substitute

19    its interpretation of the administrative record for that of the

20    Commissioner, if the record contains substantial support for the

21    ALJ's decision, see also Rutherford v. Schweiker, 685 F.2d 60 at

22    62, Second Circuit, 1982.      In reviewing a final decision by the

23    Commissioner under 42 U.S.C. 405, the Court does not determine

24    de novo whether a plaintiff is disabled, see 42 U.S.C. Sections

25    405(g), 1383(c)(3), and see also Wagner v. Secretary of Health


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 9 of 23

                          ROBERT G. v. SOCIAL SECURITY                    7


 1    and Human Services at 906 F.2d 856 at 860, Second Circuit, 1990.

 2    Rather, the Court must examine the Administrative Transcript to

 3    ascertain whether the correct legal standards were applied, and

 4    whether the decision is supported by substantial evidence, see

 5    Shaw v. Chater, 221 F.3d 126 at 131, Second Circuit, 2000, also

 6    Schaal v. Apfel, 134 F.3d 496, at 500 to 501, Second Circuit,

 7    1998.

 8                 Substantial evidence is evidence that amounts to more

 9    than a mere scintilla, and it has been defined as such relevant

10    evidence as a reasonable mind might accept as adequate to

11    support a conclusion, Richardson v. Perales, 402 U.S. 389, at

12    401, 1971.    If supported by substantial evidence, the

13    Commissioner's factual determinations are conclusive, and it is

14    not permitted for the courts to substitute their analysis of the

15    evidence, see Rutherford v. Schweiker, 685 F.2d 60, at 62,

16    Second Circuit, 1982, essentially stating that the court would

17    be derelict in our duties if we simply paid lip service to this

18    rule, while shaping the Court's holding to conform to our

19    interpretation of this evidence.       In other words, this Court

20    must afford the Commissioner's determination considerable

21    deference, and may not substitute its own judgment for that of

22    the Commissioner, even if it might justifiably have reached a

23    different result upon a de novo review, see Valente v. Secretary

24    of Health and Human Services, 733 F.2d 1037, at 1041, Second

25    Circuit, 1984.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 10 of 23

                           ROBERT G. v. SOCIAL SECURITY                       8


 1                An ALJ is not required to explicitly analyze every

 2    piece of conflicting evidence in the record, see example Mongeur

 3    v. Heckler, 722 F.2d 1033, at 1040, Second Circuit, 1983, also

 4    see Miles v. Harris, 645 F.2d 122, at 124, Second Circuit, 1981.

 5    We are unwilling to require an ALJ explicitly to reconcile every

 6    conflicting shred of medical testimony.         However, the ALJ cannot

 7    pick and choose evidence in the record that supports his

 8    conclusions, see Cruz v. Barnhart, 343 F. Supp. 2d 218, at 224,

 9    Southern District of New York, 2004, see also Fuller v. Astrue,

10    09-CV-6279, and that can be found at 2010 WL 5072112 at *6,

11    Western District of New York, December 6, 2010.

12                In reviewing this case, I point out the following

13    general facts:     Plaintiff was born on May 2, 1967, making him

14    48 years old on the alleged onset and application dates, and

15    50 years old on the date of the ALJ's decision; plaintiff

16    reported having at least a high school education and is able to

17    communicate in English; plaintiff had past work as a meat

18    cutter, a deli cutter/slicer, and as a hand packager.

19                In summary, the ALJ found as follows in the decision:

20    First, the claimant meets -- and these are the ALJ's findings.

21    The claimant meets the insured status requirements of the Social

22    Security Act through December 31, 2020.         The claimant has not

23    engaged in substantial gainful activity since May 29, 2015, the

24    alleged onset date, see 20 C.F.R. 404.1571.          Third, the claimant

25    has the following severe impairments:         Arthritis in the knees;


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 11 of 23

                           ROBERT G. v. SOCIAL SECURITY                          9


 1    tendonitis in the shoulders; chronic obstructive pulmonary

 2    disease, also known as COPD; and depression and anxiety, see 20

 3    C.F.R. 404.1520(c), which significantly limit the ability to

 4    perform basic work activities as required by SSR 85-28.

 5                Next, the ALJ found the claimant does not have an

 6    impairment or combination of impairments that meets or medically

 7    equals the severity of one of the listed impairments in 20

 8    C.F.R. Part 404, Subpart P, Appendix 1, see 20 C.F.R.

 9    404.1520(d), also 404.1525, and lastly, 404.1526.           The ALJ went

10    on to state, after careful consideration of the entire record,

11    the ALJ concluded that the claimant has the residual functional

12    capacity to perform less than the full range of light work as

13    defined in 20 C.F.R. 404.1567(b), with ability to occasionally

14    lift and carry 20 pounds, frequently lift and carry 10 pounds;

15    sit for up to 6 hours; stand or walk for approximately 6 hours

16    in an 8-hour day with normal breaks; occasionally climb ramps or

17    stairs, but never climb ladders, ropes, or scaffolds; can

18    perform occasional balancing, stooping, kneeling, crouching, and

19    crawling; can occasionally reach overhead, frequently in other

20    directions.    The ALJ also noted he should avoid smoke, dust, and

21    respiratory irritants.

22                Mentally, he retains the ability to understand and

23    follow simple instructions and directions; perform simple tasks

24    with supervision and independently.        The ALJ went on to say,

25    maintain attention/concentration for simple tasks; regularly


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 12 of 23

                           ROBERT G. v. SOCIAL SECURITY                       10


 1    attend to a routine and maintain a schedule; can relate to and

 2    interact with others to the extent necessary to carry out simple

 3    tasks, but should avoid work requiring more complex interaction

 4    or joint effort to achieve work goals.         The ALJ went on to say

 5    he should have no more than incidental contact with the public

 6    and can handle reasonable levels of simple work-related stress,

 7    in that he can make occasional simple decisions directly related

 8    to the completion of his tasks in a stable, unchanging work

 9    environment.

10                The ALJ further concluded the claimant is unable to

11    perform any past relevant work, see 20 C.F.R. 404.1565.         The ALJ

12    concluded, considering the claimant's age, education, work

13    experience, and residual functional capacity, there are jobs

14    that exist in significant numbers in the national economy that

15    the claimant can perform, see 20 C.F.R. 404.1569 and 40.1569(a).

16    Finally, the ALJ's decision and conclusion was as follows:        The

17    claimant has not been under a disability, as defined in the

18    Social Security Act, from May 29, 2015, through the date of this

19    decision, 20 C.F.R. 404.1520(g).        Based on the application for a

20    period of disability and disability insurance benefits filed on

21    January 29, 2016, according to the ALJ, the claimant is not

22    disabled under Sections 216(i) and 223(d) of the Social Security

23    Act.

24                In reviewing the briefs by the parties and the

25    record, I believe that three issues in contention are before the


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 13 of 23

                           ROBERT G. v. SOCIAL SECURITY                       11


 1    Court.   The first is whether the ALJ properly weighed the

 2    opinion of Dr. Woznicki.      The second is whether the ALJ properly

 3    assessed plaintiff's subjective symptoms.         And then third, and

 4    lastly, is whether the substantial evidence supports -- whether

 5    substantial evidence supports the ALJ's step five finding.

 6                I turn next to discussion with respect to my

 7    decision, discussion and analysis.        The first issue of

 8    contention is whether the ALJ properly weighed the opinion of

 9    Dr. Woznicki.     I find that the ALJ properly weighed the opinion

10    of Dr. Woznicki and it is my conclusion.         The Second Circuit has

11    long recognized the treating physician rule set out in 20 C.F.R.

12    404.1527(c).    The opinion of a claimant's treating physician as

13    to the nature and severity of the impairment is given

14    controlling weight so long as it is well-supported by medically

15    acceptable clinical and laboratory diagnostic techniques and is

16    not inconsistent with the other substantial evidence in the case

17    record, see Greek v. Colvin, 802 F.3d 370, at 375, Second

18    Circuit, 2015, quoting from Burgess v. Astrue, 537 F.3d 117, at

19    128, Second Circuit, 2008.

20                Application of the treating physician rule to Dr.

21    Woznicki, in my conclusion, would be inappropriate because Dr.

22    Woznicki is not plaintiff's treating physician, so my finding is

23    that the ALJ was not required to treat Dr. Woznicki as a

24    treating physician.      The record contains no evidence of a

25    doctor-patient relationship between plaintiff and Dr. Woznicki.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 14 of 23

                           ROBERT G. v. SOCIAL SECURITY                       12


 1    For example, Dr. Woznicki's name does not appear in any of

 2    plaintiff's treatment notes or medical records from the

 3    Community Clinic despite receiving treatment there between

 4    January 2017 and February 2018, see T. 599 through 715.

 5    Likewise, there's no evidence that any of plaintiff's progress

 6    reports were provided to Dr. Woznicki.         When questioned during

 7    the hearing about plaintiff's treatment at Community Clinic,

 8    plaintiff did not mention Dr. Woznicki.

 9                Furthermore, because there was no ongoing treating

10    relationship between plaintiff and Dr. Woznicki, Dr. Woznicki

11    did not qualify as a treating physician, see Camarata v. Colvin,

12    14-CV-0578, that can be found at 2015 WL 4598811, at 14 through

13    16, Northern District of New York, July 29, 2015, Judge

14    D'Agostino, finding that the Appeals Council appropriately did

15    not apply the treating physician rule to a medical source

16    statement that was prepared by a nurse practitioner and

17    registered nurse, then co-signed by a physician where the

18    physician did not have an ongoing treatment relationship with

19    the plaintiff.

20                Now, while the ALJ failed to explicitly apply the

21    Burgess factors when assigning the weight to Dr. Woznicki, for

22    the reasons stated in the defendant's memorandum of law, I do

23    find that even if Dr. Woznicki was a treating physician, a

24    searching review of the record assures me that the substance of

25    the treating physician rule was not traversed, see Estrella v.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 15 of 23

                           ROBERT G. v. SOCIAL SECURITY                        13


 1    Berryhill, 925 F.3d 90, at 95 through 96, Second Circuit, 2019.

 2                 Now, the second issue of contention is whether the

 3    ALJ properly assessed plaintiff's subjective symptoms.          I find

 4    and conclude that the ALJ properly assessed plaintiff's

 5    testimony.    The evaluation of symptoms involved a two-step

 6    process.    First, the ALJ must determine, based upon the

 7    objective medical evidence, whether the medical impairments

 8    could reasonably be expected to produce the pain or other

 9    symptoms alleged, see 20 C.F.R. Sections 404.1529(a), 416.929(a)

10    and (b).    If so, at the second step, the ALJ must consider the

11    extent to which the claimant's alleged functional limitations

12    and restrictions due to pain or other symptoms can reasonably be

13    accepted as consistent with the objective medical evidence and

14    other evidence to decide how the claimant's symptoms affect her

15    ability to work, see Barry v. Colvin, 606 F. App'x 621 at 623,

16    Second Circuit, 2015, citing inter alia 20 C.F.R. Section

17    404.1529(a), see also Genier v. Astrue, 606 F.3d, at 49.         If the

18    objective medical evidence does not substantiate the claimant's

19    symptoms, the ALJ must consider the other evidence, see Cichocki

20    v. Astrue, 534 F. App'x 71, at 76, Second Circuit, 2013.

21                 I find that the ALJ did not merely provide a single

22    conclusory statement and instead provided a lengthy, detailed,

23    and thorough discussion of the medical treatment evidence that

24    indicated plaintiff's allegations were inconsistent with the

25    medical evidence, and the ALJ adequately explained his reasoning


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 16 of 23

                           ROBERT G. v. SOCIAL SECURITY                      14


 1    for discounting the severity of plaintiff's subjective symptoms,

 2    see T. 22 through 23, also T. 166 to 169, 171 to 173, 178 to

 3    179, and lastly at 181.      I find that the ALJ properly relied on

 4    plaintiff's testimony, T. 154 to 194, that he could do household

 5    chores and care for himself without assistance in assessing his

 6    subjective complaints.

 7                Moreover, the ALJ properly relied on plaintiff's

 8    admissions about his minimal treatment for mental health or

 9    physical issues, in finding that his claims of total disability

10    were unsupported, see Sickles v. Colvin, 12-CV-774, that can be

11    found at 2014 WL 795978, at 22, and that is a Northern District

12    of New York, February 27, 2014, case.         In addition to discussing

13    inconsistent evidence about plaintiff's daily activities and

14    minimal treatment, the ALJ also appropriately discussed the

15    objective medical evidence that was inconsistent with

16    plaintiff's subjective complaints, see T. 19 through 20, T. 495

17    to 499, also T. 500 to 503, T. 522, T. 554, and T. 599.

18    Additionally, see Suttles v. Berryhill, 756 F. App'x 77 at 78,

19    Second Circuit, 2019, wherein it states Suttles's testimony

20    regarding her symptoms was contradicted by the medical evidence.

21    The ALJ properly assessed plaintiff's subjective symptoms.

22                I turn next to the seven factors pursuant to 20

23    C.F.R. 404.1529(c)(3)(i) through (vii).         In addition, the ALJ

24    must assess the claimant's subjective complaints by considering

25    the record in light of the following symptom-related factors:


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 17 of 23

                           ROBERT G. v. SOCIAL SECURITY                            15


 1    One, claimant's daily activities; two, location, duration,

 2    frequency and intensity of claimant's symptoms; three,

 3    precipitating and aggravating factors; four, the type, dosage,

 4    effectiveness, and side effects of any medication taken to

 5    relieve symptoms; five, other treatment received to relieve

 6    symptoms; six, any measures taken by the claimant to relieve

 7    symptoms; and lastly, seven, any other factors concerning the

 8    claimant's functional limitations and restrictions due to the

 9    symptoms, see 20 C.F.R. Section 404.1529(c)(3), and

10    416.929(c)(3).     The ALJ must provide specific reasons for the

11    determination, see Cichocki, 534 F' App'x, at 76.

12                However, the failure to specifically reference a

13    particular relevant factor does not undermine the ALJ's

14    assessment as long as there is substantial evidence supporting

15    the determination, see also Del Carmen Fernandez v. Berryhill,

16    2019 WL 667743, at 11, and that case citing Rousey v.

17    Commissioner of Social Security, 285 F. Supp. 3d 723, at 744, a

18    Southern District of New York 2018 case, wherein it states

19    remand is not required where the evidence of record allows the

20    court to glean the rationale of an ALJ's decision, citing

21    Cichocki, 534 F. App'x, at 76, which is quoting Mongeur v.

22    Heckler, 722 F.2d, at 1040.

23                Although the ALJ, here, did not explicitly list all

24    of these factors, he did consider several of them.              And in any

25    event, this Court was able to glean the rationale of the ALJ's


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 18 of 23

                           ROBERT G. v. SOCIAL SECURITY                   16


 1    decision.

 2                 I next, and lastly, turn to the third issue of

 3    contention, and that is whether substantial evidence supports

 4    the ALJ's step five finding.       At step five of the disability

 5    analysis, the burden shifts to the ALJ to demonstrate that

 6    there's work in the national economy that plaintiff can perform,

 7    see Poupore v. Astrue, 566 F.3d 303, at 306, Second Circuit,

 8    2009.

 9                 At step five, the ALJ had to demonstrate in this case

10    that plaintiff was capable of performing jobs that existed in

11    significant numbers in the national economy, see 20 C.F.R.

12    404.1520(a)(4)(v).     The vocational expert, as I call the VE,

13    testified that a hypothetical individual with plaintiff's RFC

14    could perform the representative jobs of marker, also mail

15    clerk, and lastly a cleaner, see T. 186 to 187.

16                 As to the issue of overhead reaching, I find that the

17    VE's testimony resolved any conflict between the overhead

18    reaching requirements in the hypothetical question and the job

19    of marker.    The VE's testimony that, based on his knowledge of

20    how the marker job was performed, it did not require more than

21    occasional overhead reaching, was sufficient to resolve any

22    conflict with the Dictionary of Occupational Titles, known as

23    DOT for short, see Michelle B. V. Commissioner of Social

24    Security, 18-CV-171, 2019 WL 464975, at 10, n.18, Northern

25    District of New York, February 6, 2019, wherein it states VE's


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 19 of 23

                           ROBERT G. v. SOCIAL SECURITY                    17


 1    testimony that she was using her experience to explain a

 2    discrepancy with a lifting requirement in the DOT was sufficient

 3    to resolve any conflict concerning lifting, see Vanbenschoten v.

 4    Commissioner of Social Security, 16-0057, that can be found at

 5    2017 WL 1435741, at 7, a Northern District of New York,

 6    April 21, 2017, case, and it states ALJ can accept VE testimony

 7    that contradicts the DOT where it is based on the VE's practical

 8    experience.

 9                Where the VE testified in this particular case that

10    there were about 141,000 marker jobs in the national committee,

11    see T. 186, that job alone was sufficient to meet the agency's

12    burden at step five, see T. 186 through 187, see also Rosa v.

13    Commissioner of Social Security, 14-1145, that can be found at

14    2015 WL 7574516, at 6, it is Northern District of New York,

15    November 4, 2015, R&R adopted, at 2015 WL 7573222, Northern

16    District of New York, November 25, 2015.         It states courts have

17    held that numbers varying from 9,000 upwards constituted

18    significant.

19                The ALJ's statement that the VE's testimony is

20    consistent with the information in the DOT, given that there was

21    a conflict with overhead reaching, and to the extent that the

22    ALJ's statement could be considered error because there was a

23    conflict which was resolved, any error is harmless due to the

24    detailed discussion at the hearing, see Michelle B., 2019 WL

25    464975, at 10, n.18.      At step five, the ALJ demonstrated that


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 20 of 23

                           ROBERT G. v. SOCIAL SECURITY                         18


 1    plaintiff was capable of performing jobs that existed in

 2    significant numbers in the national economy.          That was my

 3    conclusion with respect to the issue of overhead reaching and

 4    the VE's testimony as it related to the interaction with the

 5    DOT.

 6                I now turn to the issue of contact with the public.

 7    However, I find that, with respect to the limitation on

 8    plaintiff's contact with the public, there is not substantial

 9    evidence to support the ALJ's finding at step five.             The ALJ

10    found that the plaintiff's RFC included no more than incidental

11    contact with the public.      The VE testified that plaintiff could

12    perform the work of marker, housekeeping/cleaner, and mail

13    clerk.   The DOT definitions of those jobs indicate that they

14    involve employee interaction with people that is not

15    significant.    However, the VE's testimony did not provide any

16    explanation to the ALJ as to how his testimony conflicted with

17    the DOT or a reasonable basis to support the testimony.

18                The Court cannot determine whether, "not

19    significant," means, "no more than incidental," or, "brief and

20    superficial," or, "low contact," or some other level of contact

21    with coworkers and the public.       It is the VE's job to provide

22    information and then the ALJ has the affirmative duty to

23    identify and resolve any conflict between the VE's testimony and

24    the DOT before relying on such testimony, see Patti v. Colvin,

25    13-CV-1123, it's found at 2015 WL 114046, at 6, Western District


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 21 of 23

                           ROBERT G. v. SOCIAL SECURITY                      19


 1    of New York, January 8, 2015, see also Abbruscato v. Berryhill,

 2    16-CV-0117, that's found at 2017 WL 2531713, at 3, a Western

 3    District of New York, June 12, 2017, case.         And in there it

 4    states, although the DOT indicates that employee interaction

 5    with people is not significant in the mailroom clerk and

 6    housekeeping jobs, the Court cannot determine whether this means

 7    brief and superficial contact or low contact or some other level

 8    of contact with coworkers and the public.         In that, the Court

 9    went on to say it is the VE's job to provide this information,

10    and then the ALJ has an affirmative duty to identify and resolve

11    any conflict between the VE's testimony and the DOT before

12    relying on such testimony.       On that point, see also White v.

13    Colvin, 2016 WL 1555709, at 6, it's a Northern Distinct of

14    Illinois, April 18, 2016, case, remanding where, among other

15    things, the VE conceded that DOT indicated that jobs of hand

16    packager, mail clerk, and housekeeper involved contact with the

17    public, coworkers, and supervisors, and that it didn't say how

18    frequently.    That certainly could run afoul of the limitation to

19    only occasional contact with coworkers, and most likely would

20    run afoul of the limitation to only incidental contact with the

21    public, but the ALJ did not resolve this conflict.

22                Accordingly, in this particular case, it is my

23    decision to remand this case and that remand is required.        The

24    remand is required primarily on this last issue that I just

25    covered, contact with the public.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 22 of 23

                                                                             20


 1                 Based on the findings as set forth herein on the

 2    record, plaintiff's motion for judgment on the pleadings, Docket

 3    No. 12, is granted, the Commissioner's motion for judgment on

 4    the pleadings, Docket No. 16, is denied, and this matter is

 5    remanded to the Commissioner for further administrative

 6    proceedings consistent with this opinion and decision pursuant

 7    to sentence four of 42, United States Code, Section 405(g).

 8    That's the decision of the Court.

 9                 Ms. Krupar, anything else?

10                 MS. KRUPAR:    No, your Honor.    Thank you for your time

11    today.

12                 THE COURT:    All right.    Ms. Stewart?

13                 MS. STEWART:    Nothing from me.     Thank you.

14                 THE COURT:    All right.    Very good.   Thank you both

15    for excellent briefs and also very, very good arguments.         And my

16    decision and order that I just set forth on the record will be

17    transcribed and will be available for the parties in addition

18    to, as I indicated, the summary order, which will be literally a

19    two-page order simply summarizing my final result.

20                 But, otherwise, thank you both for very good work

21    product, have a good rest of the week, and court stands

22    adjourned.    Thank you both.

23                 MS. KRUPAR:    Thank you.

24                 MS. STEWART:    Thank you.

25                 (Time noted:    10:58 a.m.)


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00576-ML Document 18 Filed 08/04/20 Page 23 of 23

                                                                       21


 1

 2                       CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                   I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6    NYRCR, Official U.S. Court Reporter, in and for the United

 7    States District Court for the Northern District of New York, DO

 8    HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9    States Code, that the foregoing is a true and correct transcript

10    of the stenographically reported proceedings held in the

11    above-entitled matter and that the transcript page format is in

12    conformance with the regulations of the Judicial Conference of

13    the United States.

14

15                     Dated this 30th day of July, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
